Title: From Thomas Jefferson to John Adams, 26 November 1790
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Philadelphia Nov. 26. 1790.

From a letter received from the President Mr. Lear is satisfied he cannot be here to-day and doubts even the possibility of his arrival tomorrow. Of course our expedition of to-day would be certainly fruitless, and is therefore laid aside agreeably to a message I have received from Genl. Knox and the attorney General. Your’s affectionately & respectfully,

Th: Jefferson

